Citation Nr: 1102892	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  03-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for bilateral hearing 
loss.

2.  Entitlement to an effective date earlier than October 30, 
2001, for the grant of service connection for tinnitus.  

3.  Entitlement to an increased rating for residuals of a right 
inguinal hernia, status-post herniorraphy, currently rated as 30 
percent disabling.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from February 1941 to December 
1945.

This matter came to the Board of Veterans' Appeals (Board) from 
an October 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In an October 2008 decision, the Board denied entitlement to 
earlier effective dates for the grant of service connection for 
bilateral hearing loss and tinnitus.  The Veteran filed a timely 
appeal to the United States Court of Appeals for Veterans Claims 
(Court).  Per a December 2009 Joint Motion for Remand (JMR) and 
Court Order, the Board decision was vacated and remanded for 
compliance with instructions in the JMR.  

The October 2008 Board decision remanded the issues of 
entitlement to service connection for skin disability of the face 
and head, and a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Such issues have not been recertified to the Board, and thus will 
be addressed in a future Board decision.

A July 2009 rating decision granted entitlement to a total 
temporary rating due to convalescence pursuant to 38 C.F.R. 
§ 4.30 (2010) due to undergoing right inguinal herniorrhaphy, 
from January 7, 2009, and a 30 percent disability rating was 
assigned from March 1, 2009.  In October 2009, the Veteran filed 
a notice of disagreement, a statement of the case was issued in 
June 2010, and a substantive appeal was received in July 2010.  
The substantive appeal did not address the temporary total rating 
and that matter is not subject to appellate review.  

The issue of entitlement to an increased rating for residuals of 
a right inguinal hernia, status-post herniorraphy, is remanded to 
the RO via the Appeals Management Center in Washington, DC.  VA 
will notify you if further action is required on your part. 


FINDINGS OF FACT

1.  In a rating decision dated in March 1990, the RO denied 
entitlement to service connection for bilateral hearing loss and 
tinnitus.  Confirmed rating actions were issued in August and 
September 1990, the latter rating action denying service 
connection for tinnitus only.  Although notified of the 
determinations and of his appellate rights, the Veteran did not 
initiate an appeal of these denials within one year of being 
notified.

2.  On February 3, 1993, the Veteran filed a claim of service 
connection for bilateral hearing loss and tinnitus, which was 
denied by the RO in a November 1994 rating decision.  A notice of 
disagreement was filed in February 1995, a statement of the case 
was issued in March 1995, and a substantive appeal was received 
in July 1995.


CONCLUSIONS OF LAW

1.  An effective date of February 3, 1993, is warranted for the 
grant of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  An effective date of February 3, 1993, is warranted for the 
grant of service connection for tinnitus.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the effective dates assigned 
following the grants of service connection for bilateral hearing 
loss and tinnitus.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91.  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All identified and 
available treatment records have been secured.  The Veteran has 
been medically evaluated in conjunction with his claims.  The 
duties to notify and assist have been met.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues of entitlement to earlier effective dates.

Criteria & Analysis

The Veteran contends that he is entitled to an effective date 
earlier than October 30, 2001 for the grant of service connection 
for bilateral hearing loss and tinnitus.

The provisions of the law governing effective date of awards of 
benefits are clear.  The effective date of an award is generally 
the date of receipt of a claim (or informal claim where 
appropriate), or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  More specifically, the 
effective date of an award of disability compensation for direct 
service connection is the day following separation from active 
service or the date entitlement arose, if the claim was received 
within one year after separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

If a veteran files an application for service connection with VA 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If he 
does not initiate an appeal within one year, or if he initiates a 
timely appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With 
exceptions not here applicable, any award based on a subsequently 
filed application for benefits can be made effective no earlier 
than the date of the new application.  See 38 C.F.R. § 3.400(q), 
(r).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  See 38 C.F.R. § 
3.151(a).  However, any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the date 
it was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of the 
informal claim must be accepted as the date of claim for purposes 
of determining an effective date.  Id. at 200.

Review of the record shows that the Veteran applied for 
entitlement to service connection for hearing loss in June 1984.  
In a November 1984 rating decision, the RO denied entitlement to 
service connection.  The Veteran was notified of this decision 
that same month and did not appeal.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1984).

In August 1989, the Veteran filed a claim of service connection 
for hearing loss and tinnitus.  Among the evidence submitted were 
VA treatment records dated September 1989, diagnosing hearing 
loss and tinnitus.  In a treatment record dated September 14, 
1989, "additional history" reported "since 1942 ringing in 
both ears."  In March 1990, the RO denied the Veteran's claims, 
finding that service treatment records were negative for hearing 
disorders and that a finding of hearing loss and tinnitus had not 
been made for many years after service.  The Veteran was notified 
of this decision in May 1990 and did not appeal.  38 U.S.C. § 
4005(c)(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).

In July 1990, the Veteran submitted a clinical treatment record 
dated January 1975, noting a "+ history of acoustic trauma (155 
howitzer in service) including one period of time in which he 
could not hear for 2-3 days" and a complaint of tinnitus.  In 
August 1990, after consideration of the newly submitted evidence, 
the RO issued a decision confirming the denial of service 
connection for tinnitus.  The Veteran was notified of this 
decision in October 1990 and did not appeal.  38 U.S.C. 
§ 4005(c)(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

In February 1993, the Veteran filed the present claim of service 
connection for bilateral hearing loss and tinnitus.  The RO 
denied the claim by rating decision dated November 1994.  A 
notice of disagreement was filed in February 1995 and a statement 
of the case was issued in March 1995.  There is no VA Form 9 
(substantive appeal) of record; however, in an August 1995 
supplemental statement of the case, it was noted that a VA Form 9 
had been submitted in July 1995.  No action was taken to transmit 
the perfected appeal to the Board.

In October 2001, apparently unaware that his appeal had been 
perfected, the Veteran filed a claim of service connection for 
bilateral hearing loss and tinnitus.  A December 2001 VA 
examination found a positive association between the Veteran's 
hearing disabilities and noise exposure in service.  In a rating 
decision dated October 2002, the RO granted service connection 
for bilateral hearing loss and tinnitus and assigned effective 
dates of October 30, 2001, ostensibly the date of the Veteran's 
claim.  The RO did not at that time note that an appeal had been 
perfected in July 1995.  The Board clarified this matter in a 
decision dated in December 2004.

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date of February 3, 1993, 
is warranted for the grant of service connection for bilateral 
hearing loss and tinnitus.  The Board acknowledges that an 
opinion associating the Veteran's diagnosed hearing loss and 
tinnitus with service was not of record until the Veteran 
underwent a VA examination in December 2001.  While such VA 
examination was scheduled in light of receipt of his October 30, 
2001 submission, which was deemed by the RO as a claim to reopen, 
in fact the Veteran's appeal of the November 1994 RO denial of 
service connection for hearing loss and tinnitus was still 
awaiting adjudication by the Board, as the Veteran had perfected 
a timely appeal of such RO decision.  Such examination report, 
with a positive etiological opinion, supports his February 3, 
1993 claim for compensation for bilateral hearing loss and 
tinnitus.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Thus, 
an effective date of February 3, 1993, as it constitutes the date 
of receipt of his claim to reopen entitlement to service 
connection for bilateral hearing loss and tinnitus.  See 
38 U.S.C.A. § 5110(a).  

An effective date is not warranted for the period prior to 
February 3, 1993.  Review of the record indicates that, in March 
1990 and September 1990, the RO issued final denials of the 
Veteran's claims of service connection for bilateral hearing loss 
and tinnitus.  The fact that the Veteran may have suffered from 
hearing loss or tinnitus prior to February 3, 1993, is not 
relevant to the matter at hand.  The Veteran filed claims for 
compensation which were denied by the RO in March 1990 and 
September 1990.  Although notified of the determinations and of 
his appellate rights, the Veteran did not initiate an appeal of 
the denials.  See, e.g., 38 C.F.R. § 20.201 (defining a notice of 
disagreement as "[a] written communication . . . expressing 
dissatisfaction or disagreement with an adjudicative 
determination . . . and a desire to contest the result").  As an 
appeal was not filed with either rating decision, such decisions 
are final.  The remaining way the Veteran could attempt to 
overcome the finality of the March 1990 and September 1990 
decisions in an attempt to gain an earlier effective date, is to 
request a revision of either decision based on clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error.  If evidence establishes 
the error, the prior decision shall be reversed or revised.").  
Since the March 1990 and September 1990 RO decisions are final, 
the decisions are not subject to revision in the absence of CUE 
in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a request 
for revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
However, CUE in the prior RO decisions has not been alleged and 
is not before the Board.  

In conclusion, an effective date of February 3, 1993, is 
warranted for the grant of service connection for bilateral 
hearing loss and tinnitus, but an effective date earlier than 
February 3, 1993, is not warranted for the reasons discussed 
hereinabove.  A determination of the correct evaluations to be 
assigned from February 3, 1993 will be made by the agency of 
original jurisdiction.  


ORDER

Entitlement to an effective date of February 3, 1993, for the 
grant of service connection for bilateral hearing loss is 
allowed.

Entitlement to an effective date of February 3, 1993, for the 
grant of service connection for tinnitus is allowed.


REMAND

The Veteran and his representative assert that his service-
connected right inguinal hernia, status-post herniorraphy is more 
disabling than the current 30 percent rating reflects.  The 
record shows that the Veteran underwent the herniorraphy in 
January 2009 and has not received a VA examination since that 
time.  

While on remand, any outstanding treatment records dated from 
January 2009 to the present from the VA medical facilities at 
Boston and West Roxbury should be obtained for consideration in 
the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from 
the Boston VA healthcare system, dated from 
January 2009 to the present.  All reasonable 
attempts should be made to obtain such 
records.  

2.  After the aforementioned development has 
been completed, schedule the Veteran for VA 
examination to determine the current severity 
of his service-connected right inguinal 
hernia, status-post herniorraphy.  The claims 
folder should be made available to the 
examiner(s) for review and all necessary 
testing should be conducted.  All indicated 
studies and diagnostic testing should be 
performed.  The examiner should specifically 
state whether the hernia is large or small, 
whether it is recurrent, well supported under 
ordinary conditions, readily reducible by 
truss or belt, an/or operable.  The examiner 
should comment on the impact his service-
connected right inguinal hernia, status-post 
herniorraphy has on his ability to work.  The 
examiner should provide supporting rationale 
for this opinion.

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


